Case 7:18-cv-09307-VB Document 161 Filed 06/01/20 Page 1 of 2

Case 7:18-cv-09307-VB Document 159 Filed 06/01/20 Page 1 of 2
KOSTELANETZ & FINK, LLP

7 WORLD TRADE CENTER, 34™' FLOOR

 

WASHINGTON, DC OFFICE
601 New Jersey AVENUE, NW, Suite 620
WASHINGTON, DC 20001

TeL: (202) 87588000
~ Fax: (202) 844-35

Via ECF
Honorable Vincent L. By
United States District Ju
Southern District of New
300 Quarropas Street, R
White Plains, New York June 1, 2020

Chambers will mai
Marin at the addre

SO ORDERED:

 

APPLICATION GRANTED.
All deadlines in this case are stayed through 6/8/2020.

il a copy of this Order to pro se defendant Carl F.

ss on the docket.

 

Vincent L. Briccetti, U.S.D.J.

 

 

Re: United States of Americdv\Marin, etal. (SDNY 18-9307)

Dear Judge Briccetti:

We represent Carla Marin and the Estate o
Defendants”) in the above-referenced action

that the Court enter an order staying the E

States’ motion to appoint a receiver (the Moti
order of settlement (“Stipulation”) (Doc. No.

On February 14, 2020, the United

extended the Estate Defendants’ response de
the Estate Defendants notified the Court th
which point the Court entered a stay of all d

finalize their settlement agreement. (Doc No.

through May 29, 2020. (Doc. No. 156).

On May 29, 2020, the United Sta
agreement between the Estate Defendants, t
respectfully request that the Court enter
respond to the Motion while the Stipulatio

request that the Court enter a briefing schet

\

na Beatriz Marin (collectively the “Estate
The Estate Defendants write to respectfully request
state Defendants’ deadline to respond to the United
on) (Doc. No. 130) while the stipulation and proposed
157) remains pending before the Court.

States filed the Motion, The Court subsequently
adline three times to May 15, 2020. On May 12, 2020,
at the parties had reached a settlement in principle, at
eadlines through May 22, 2020 to allow the parties to
o. 154). The Court subsequently extended that stay

es filed the Stipulation, which outlines a settlement
he United States, and the State of New York. We would
an order staying the Estate Defendants’ deadline to
is under consideration. While we are hopeful that the

 

 

Court will enter the Stipulation, to the a the Stipulation is ultimately denied, we would also

ule on the Motion,

 

i
SON ee Ses
Hy ' b
y i i = :
| LE RONIC AL y ¥ ) we i
| DOC s ty “¥ PY LE ib i

H

 
Case 7:18-cv-09307-VB Document 161 Filed 06/01/20 Page 2 of 2
Case 7:18-cv-09307-VB Document 159 Filed 06/01/20 Page 2 of 2

The Estate Defendants have conferred with Defendant Carl Marin and counsel for the
United States who consent to the requested relief.

Respectfully, _

Af
oo woot 4 a
sf be. Q Le (Vode “ “\ “_
ie A \
So
Stephen A. Josey :
Megan L. Brackney
sjosey@ktflaw.com

ce:
Samuel Dolinger (counsel for the United States) (via ECF)
Carl Marin (via email)
